KRUEGER, Judge.
The offense is driving an automobile upon a public highway while intoxicated; the penalty assessed is confinement in the county jail for three months and a fine of $270.
The record is before us without a statement of facts or bills of exception. Appellant entered a plea of guilty to the offense charged and waived a jury upon the trial. The indictment and all matters of procedure appear regular.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.